DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the above identified patent application filed on 10/14/2020. In response to a restriction requirement, Applicant’s election withdraws claim 7 from consideration. Claims 1-6 and 8-10 are currently pending and being examined.

Election/Restrictions
Applicant's election with traverse of Species II, shown in Figures 7-10 and drawn to claims 1-6 and 8-10 in the reply filed on January 4, 2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of the different Species is substantially related, such that a prior art search and consideration of one of the Species, would necessarily encompass search and consideration of the other.  This is not found persuasive because the structure of Species I is different than of Species II, such that Species I includes a more detailed structure of the burner, which includes a swirler and various fuel nozzles not found in Species II, and therefore, Species I may involve further search in areas specific to fuel injection structures (i.e., F23R 3/28), which would not be required for Species II.
The requirement is still deemed proper and is therefore made FINAL.
Regarding Applicant’s footnote remarks, Figures 3-6 are believed to be common to both Species I and II. Therefore, it is acknowledged that Species II includes Figure 3-10.

Claim Objections
Claims 1-3 are objected to because of the following informalities:
Claim 2, lines 2, 5, and 6: “a cooling hole” and “the cooling hole” should be changed to --a first cooling hole-- and --the first cooling hole--
Claim 3, lines 2 and 6: claim 3 depends on claim 2 and both claims recite “a cooling hole” and “the cooling hole”. For claim 3, “a cooling hole” and “the cooling hole” should be changed to --a second cooling hole-- and --the second cooling hole--.
Claims 1-3: claim 3 appears to introduce a second “cooling air guide lip”. Claim 1 should recite “a first cooling air guide lip” and “a second cooling air guide lip”; claim 2 should be changed to recite “the first cooling air guide lip”; and claim 3 should be changed to recite “the second cooling air guide lip”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan (US 2013/0074471 A1).
Regarding claim 1, Khan teaches (Figure 3) a gas turbine combustor (300) including a combustion liner (304) that forms a combustion chamber for receiving supply of fuel (from 110 – see Figure 1) and air (from 102 – see Figure 1) to generate combustion gas (324), a liner (302) attached to an outer circumferential surface of the combustion liner (304) for forming space (310) from the outer circumferential surface, and a pressure dynamics damping hole (314) formed in the combustion liner (304) provided with the liner (302) for communication between the space (310) and the combustion chamber, the gas turbine combustor (300) comprising a cooling air guide lip (318) disposed on an inner circumferential surface (320) of the combustion liner (304) for forming a film-like airflow (316) around a region where the pressure dynamics damping hole (314) is formed (desired result – air 316 provides film cooling on the inner surface of combustion liner 304 near damping hole 314).
Regarding claim 5, Khan teaches the invention as claimed and as discussed above for claim 1, and Khan further teaches (Figure 3) the cooling air guide lip (318) is disposed at a position corresponding to a region where the pressure dynamics damping hole (314) is formed (lip 328 is formed beneath damping hole 314).
Regarding claim 6, Khan teaches the invention as claimed and as discussed above for claim 5, and Khan further teaches (Figure 3) the cooling air guide lip (318) is disposed at a position corresponding to the pressure dynamics damping hole (314) – (as shown in Figure 3).
Claims 1 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (US 2005/0097890 A1).
Regarding claim 1, Ikeda teaches (Figure 1) a gas turbine combustor (1) including a combustion liner (2) that forms a combustion chamber (9) for receiving supply of fuel (from 4 and 6) and air (from 7) to generate combustion gas, a liner (10a) attached to an outer circumferential surface of the combustion liner (2) for forming space from the outer circumferential surface, and a pressure dynamics damping hole (14) formed in the combustion liner (2) provided with the liner (10a) for communication 
Regarding claim 8, Ikeda teaches the invention as claimed and as discussed above for claim 1, and Ikeda further teaches (Figures 1 and 2A) the gas turbine combustor (1 – Figure 1) is of multi-burner type (represented by “17” in Figure 2A, each of which corresponds to a premixing nozzle 4 – see ¶ [0044], ll. 9-11), including a pilot burner (6 – Figure 1) disposed at an axial center, and a plurality of main burners (4 – Figure 1) arranged around an outer circumference of the pilot burner (6).
Regarding claim 9, Ikeda teaches the invention as claimed and as discussed above for claim 8, and Ikeda further teaches (Figure 2A) the combustion liner (2) has a group of cooling holes (14) at a position corresponding to a part where the flame (17) is formed by the main burner (4 – Figure 1) – (as shown in Figure 2A, each group of holes 14 is immediately radially outward from main burners represented by “17”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2005/0097890 A1), in view of Ishiguro (US 2010/0180601 A1).
Regarding claim 2, Ikeda teaches the invention as claimed and as discussed above for claim 1, and Ikeda further teaches (Figure 1) a cooling hole (8 or the “14” above “10b”) for introducing the air into the combustion chamber (9) is formed in the combustion liner (2) downstream from the liner (10a).
However, Ikeda does not teach the cooling air guide lip is disposed at a position corresponding to the cooling hole.
It is noted that Ikeda teaches that the cooling air guide lip (10c) may be provide on the downstream side (¶ [0043], ll. 9-11) in addition to the position shown in Figure 1.
Ishiguro teaches (Figure 5A) a cooling air guide lip (25) at a position corresponding to a cooling hole (28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeda by including an additional cooling air guide lip at a position corresponding to the cooling hole, in order to introduce coolant downstream of the combustor, as taught by Ishiguro (¶ [0032], ll. 10-11).
Regarding claim 3.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2005/0097890 A1), in view of Chen (US 2010/0005804 A1).
Regarding claim 4, Ikeda teaches the invention as claimed and as discussed above for claim 1, except for a rib being disposed on the outer circumferential surface of the combustion liner at a position at least upstream from the liner.
Chen teaches (Figure 4) a similar combustor (14 – Figure 1) comprising a rib (76, 78, or 80) being disposed on the outer circumferential surface of the combustion liner (20 or 24) at various positions along the combustion liner (20 or 24).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeda by including a rib disposed on the outer circumferential surface of the combustion liner at a position at least upstream from the liner, in order to increase diffusion, mixing, and redistribution of airflow to increase or decrease uniformity of flow at the downstream end of the flow channel which enters the combustion chamber, as taught by Chen (¶ [0019], ll. 1-7).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2005/0097890 A1), in view of Bangerter (US 2016/0201909 A1).
Regarding claim 10, Ikeda teaches the invention as claimed and as discussed above for claim 8, except for the combustion liner having the pressure dynamics damping hole at a position corresponding to a part between main burners adjacent to each other.
It is noted that Ikeda teaches that the damping cavity between 10b and 2 is continuous (Fig. 2A) and holes (14) are provided in the liner near the hotter region and less farther away from the hotter region (¶ [0044], ll. 12-14).  Therefore, they would be provided in all hotter regions in addition to the position shown in Figure 2A (¶ [0044], ll. 12-14).
Bangerter teaches (Figure 4) combustion liner (72 and 74) has a plurality of cooling holes (108) at a position corresponding to a part between main burners (90) adjacent to each other (as shown in Figure 4, cooling holes 108 are scattered everywhere along combustion liners 72 and 74 in both axial and circumferential directions, including at positions between adjacent burners 90).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeda by including additional holes complete circumferentially in the damping cavity including a part between main burners adjacent to each other, in order to provide cooling at locations where it is needed, including at locations farther from the hotter regions, such as in-between adjacent main burners, as taught by Ikeda (¶ [0044], ll. 12-14) and Bangerter (Figure 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741